Case 1:18-cv-02979-JPH-DML Document 76 Filed 01/22/21 Page 1 of 7 PageID #: 423




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

RONNIE BEE CISLO,                                       )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 1:18-cv-02979-JPH-DML
                                                        )
DUSHAN ZATECKY, et al.                                  )
                                                        )
                              Defendants.               )

               Order Granting Amended Motion for Partial Summary Judgment

        Plaintiff Ronnie Cislo 1 brought this civil rights action under 42 U.S.C. § 1983 alleging that

 defendants Warden Dushan Zatecky and Correctional Officer Michael Vandine violated his

 constitutional rights. Specifically, Mr. Cislo alleges that Officer Vandine used excessive force

 against him; denied him access to the courts; and retaliated against him. See dkt. 5. Warden

 Zatecky has filed a motion for summary judgment on the retaliation claim. Dkt. 65. Defendant

 Vandine did not file any dispositive motions.

                                   I. Summary Judgment Standard

         A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

 R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact by citing to specific

 portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

 A party may also support a fact by showing that the materials cited by an adverse party do not



 1 It's not clear where Mr. Cislo is currently a prisoner. Although the docket reflects that Mr. Cislo is
 currently incarcerated at the LaPorte County Jail, a search of the Offender Data database on the Indiana
 Department of Correction website indicates that Mr. Cislo is currently incarcerated at the Reception
 Diagnostic Center. See Offender Data, Indiana Department of Correction, available at
 www.in.gov/apps/indcorrection/ofs/ofs (last visited Dec. 9, 2020).
                                                    1
Case 1:18-cv-02979-JPH-DML Document 76 Filed 01/22/21 Page 2 of 7 PageID #: 424




 establish the absence or presence of a genuine dispute or that the adverse party cannot produce

 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

 must be made on personal knowledge, set out facts that would be admissible in evidence, and show

 that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly

 support a fact in opposition to a movant's factual assertion can result in the movant's fact being

 considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

 v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018). The Court views the record in the light most

 favorable to the non-moving party and draws all reasonable inferences in that party's favor. Skiba

 v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make

 credibility determinations on summary judgment because those tasks are left to the factfinder.

 Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need only consider the cited

 materials and need not "scour the record" for evidence that is potentially relevant to the summary

 judgment motion. Grant v. Trustees of Indiana University, 870 F.3d 562, 573−74 (7th Cir. 2017)

 (quotation marks omitted); see also Fed. R. Civ. P. 56(c)(3).

                                             II. Statement of Facts

         The following statement of facts has been evaluated pursuant to the standard set forth

 above. Mr. Cislo arrived at Pendleton Correctional Facility ("PCF") in May or June of 2018.

 Dkt. 65-3 (hereinafter "Cislo Dep.") at 8:1-2. Warden Zatecky is the warden at PCF, and Officer

 Vandine is a correctional officer at PCF. Dkt. 65-1 at 2.


                                                    2
Case 1:18-cv-02979-JPH-DML Document 76 Filed 01/22/21 Page 3 of 7 PageID #: 425




        On September 10, 2018, Judge Thomas Alevizos issued an order directing that Mr. Cislo

 be transported to LaPorte Circuit Court for a hearing on September 13, 2018. Dkt. 65-2. The

 transport order was sent to PCF, the Office of the Indiana Attorney General, and Mr. Cislo. Id.

        On September 13, 2018, a correctional officer transported Mr. Cislo to a holding cell to

 prepare him for transport to LaPorte Circuit Court. Cislo Dep. at 17:3-6, 18:12-17. Officer Vandine

 prepared Mr. Cislo for transport. Id. at 18:18-21. Officer Vandine and other correctional officers

 commented that Mr. Cislo filed lawsuits against Warden Zatecky, and they called Mr. Cislo names.

 Id. at 20:3-13; see also dkt. 65-1 at 3-4. Officer Zandine and the other correctional officers treated

 Mr. Cislo roughly and aggressively. Cislo Dep. 21:13-23:6.

        Officer Zandine and another correctional officer then took Mr. Cislo to where the transport

 vehicles were located. Id. at 23:7-11. They continued to treat Mr. Cislo aggressively. Id. at 23:21-

 24:22. Additional correctional officers were near the transport vehicles, and they all commented

 that Mr. Cislo was the individual Warden Zatecky said filed a lot of lawsuits. Id. at 24:22-25:1,

 25:17-22. These officers then roughly placed Mr. Cislo in the transport van. Id. at 29:21-30:13.

 Mr. Cislo sat in the transport van for 15 to 20 minutes, but it did not move. Id. at 31-2-9.

        Before removing him from the transport van, Officer Vandine covered Mr. Cislo's face

 with a shirt. Id. at 31:1-21. Officer Vandine then informed Mr. Cislo that court was canceled. Id.

 at 31:24-32:5. Officer Vandine and the other correctional officers then carried Mr. Cislo back to

 his cell in a "hogtie position." Id. at 32:22-33:2; see also dkt. 65-1 at 4.

        Approximately 30 minutes after Mr. Cislo returned to his cell, his counselor visited and

 asked why Mr. Cislo refused to go to LaPorte Circuit Court. Cislo Dep. at 36:1-8. Mr. Cislo

 explained that he had not refused to go, and his counselor immediately notified prison officials

 about the incident. Id. at 36:8-15. Mr. Cislo's counselor learned that "administrative . . . made the



                                                    3
Case 1:18-cv-02979-JPH-DML Document 76 Filed 01/22/21 Page 4 of 7 PageID #: 426




 call not to transport" Mr. Cislo, and Mr. Cislo believes that "administrative" is Warden Zatecky.

 Id. at 41:10-17; 46:19-23.

        During the incident on September 13, 2018, Mr. Cislo did not see Warden Zatecky, and he

 had not spoken to Warden Zatecky before the incident. Id. at 38:12-17. Warden Zatecky has

 designated evidence that his office does not receive transport orders and that he never spoke with

 Officer Vandine about Mr. Cislo or ordered Officer Vandine to prepare Mr. Cislo for transport.

 Dkt. 65-4. Finally, Warden Zatecky states that he has not referred to Mr. Cislo as a "jailhouse

 lawyer" or told PCF staff that Mr. Cislo files lots of lawsuits and grievances against PCF staff. Id.

                                           III. Discussion

        Warden Zatecky asserts that he is entitled to judgment as a matter of law on Mr. Cislo's

 First Amendment retaliation claim because he had no personal knowledge of or involvement in

 the events of September 13, 2018 described in Mr. Cislo's complaint. Dkt. 66 at 6. Alternatively,

 Warden Zatecky contends that there is no evidence that he retaliated against Mr. Cislo. Id. at 7.

        Warden Zatecky may not be held liable unless he "had some personal involvement in the

 alleged constitutional deprivation." Williams v. Shah, 927 F.3d 476, 482 (7th Cir. 2019); see also

 Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (concluding plaintiff could not satisfy

 personal responsibility component of § 1983 because he could not "identify which of the ten

 searching officers had caused the alleged property damage because he was not allowed in the

 rooms while the officers conducted their search"). "Prison officials may satisfy the personal

 responsibility requirement of section 1983 if the conduct causing the constitutional deprivation

 occurs at the official's direction or with his or her knowledge and consent." Id. (finding that warden

 and director of food services could not be held liable under § 1983 because they "did not know




                                                   4
Case 1:18-cv-02979-JPH-DML Document 76 Filed 01/22/21 Page 5 of 7 PageID #: 427




 that the inmates were being deprived of adequate nutrition and were not personally involved in

 delivering the purportedly deficient meals").

        Warden Zatecky is entitled to judgment as a matter of law. The designated evidence shows

 that he was not personally involved in the alleged retaliatory action and Mr. Cislo has not

 designated evidence that Warden Zatecky participated in or directed the events of September 13,

 2018 or knew of any retaliatory action that was going to be taken against Mr. Cislo. Accepting as

 true Mr. Cislo's allegations that Warden Zatecky informed Officer Vandine and other correctional

 officers that Mr. Cislo had filed multiple lawsuits and grievances against PCF staff, see dkt. 65-1

 at 3-4, and that Warden Zatecky received the transport order from Judge Alevizos, see Cislo Dep.

 at 40:13-22, does not create a disputed issue of material fact. Mr. Cislo has not designated evidence

 showing that Warden Zatecky told these same individuals to refuse to transport Mr. Cislo to

 LaPorte Circuit Court in retaliation for Mr. Cislo filing lawsuits and grievances.

        Similarly, taking Mr. Cislo's assertion that Warden Zatecky was the PCF administrator that

 told Judge Alevizos that Mr. Cislo refused the transport as true, see Cislo Dep. 41 at 10-17,

 Mr. Cislo has not designated any evidence that Warden Zatecky knew that Mr. Cislo did not

 actually refuse the transport or that Warden Zatecky made these purportedly false statements to

 cover up any retaliatory acts he allegedly committed or ordered. Any assertion that Warden

 Zatecky retaliated against Mr. Cislo by making untrue statements is speculative without evidence

 that Warden Zatecky knew that Mr. Cislo did not refuse the transport.

        Mr. Cislo has failed to designate evidence to support his claim that Warden Zatecky

 engaged in retaliation because Mr. Cislo filed lawsuits and grievances. Although Mr. Cislo claims

 that certain facts are unavailable to him, see dkt. 74 at 2, he does not explain why these facts are

 unavailable to him. Mr. Cislo had an opportunity to engage in discovery, see dkt. 16 (order setting



                                                  5
Case 1:18-cv-02979-JPH-DML Document 76 Filed 01/22/21 Page 6 of 7 PageID #: 428




 pretrial schedule and discussing discovery in prisoner litigation), and he has not identified any

 discovery disputes or outstanding discovery requests.

         Because Mr. Cislo has not shown that Warden Zatecky was personally involved in the

 alleged retaliation, Warden Zatecky is entitled to judgment as a matter of law. His amended motion

 for partial summary judgment is granted.

                                           IV. Conclusion

         Warden Zatecky's amended motion for partial summary judgment, dkt. [65], is granted.

 Mr. Cislo's First Amendment retaliation claim against Warden Zatecky is dismissed with

 prejudice. However, no partial judgment shall issue at this time as Mr. Cislo's claims against

 Officer Vandine remain pending.

         Officer Vandine did not file a dispositive motion, and the time for doing so has passed. See

 dkt. 59. Therefore, the claims against him will be resolved via settlement or trial. Because it is the

 Court's preference that Mr. Cislo be represented by counsel for settlement and/or trial, the Court

 sua sponte reconsiders the denial of Mr. Cislo's motion to appoint counsel. That motion, dkt. [35],

 is granted to the extent the Court will attempt to recruit pro bono counsel to represent Mr. Cislo

 in this action.

         The clerk is directed to terminate Warden Zatecky as a defendant on the docket.

         As of December 9, 2020, the Indiana Department of Correction website indicates that

 Mr. Cislo is incarcerated at the Reception Diagnostic Center. The clerk is directed to update the

 docket to reflect Mr. Cislo's address consistent with the Distribution of this Order.

 SO ORDERED.
 Date: 1/22/2021




                                                   6
Case 1:18-cv-02979-JPH-DML Document 76 Filed 01/22/21 Page 7 of 7 PageID #: 429




 Distribution:

 RONNIE BEE CISLO, #149961
 Reception Diagnostic Center
 737 Moon Road
 Plainfield, IN 46168

 J. Derek Atwood
 INDIANA ATTORNEY GENERAL
 derek.atwood@atg.in.gov

 Jordan Michael Stover
 INDIANA ATTORNEY GENERAL
 jordan.stover@atg.in.gov




                                      7
